DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               RYAN WALKER,
                                 Appellant,

                                     v.

                         HEATHER WALKER,
                             Appellee.

                               No. 4D17-2204

                           [August 30, 2018]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Luis Delgado, Judge; L.T. Case Nos.
502013DR007536XXXXFZ, 2015DR012151 FZ and 2016DP000167 JS.

   Frank Smith of FMS Lawyer PL, Cooper City, for appellant.

   Jane Kreusler-Walsh and Rebecca Mercier Vargas of Kreusler-Walsh,
Vargas & Serafin, P.A., West Palm Beach, and Jennifer Miller-Morse of
Miller Morse Law, PLLC, Delray Beach, and Kathryn A. Oleksy of Legal Aid
Society of Palm Beach County, Inc., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.